DETAILED ACTION
	This Office action is in response to Applicant’s amendment filed on 9/24/2021. Claims 1-19 are still pending. This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 14, 16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wei et al (US 20160212629 A1, hereinafter Wei).

Consider claim 1, Wei discloses a method, performed by a wireless communications device for accessing a predefined system bandwidth within an unlicensed radio frequency band, the wireless communications device being configured, by a wireless communications network comprising a network node, to operate within the predefined system bandwidth which comprises a plurality of bandwidth parts configured by the wireless communications network, the method comprising: 

selecting, in response to receiving the indication, at least one bandwidth part of the plurality of bandwidth parts in accordance with the prioritization the wireless communications device is enabled to make (In operation of the user equipment 21, the processing device 35 may use the prioritization information for delayed channel measurements. The user equipment 21 may limit channel measurements, e.g. RX power or noise measurements, to unlicensed carriers in the first set of unlicensed carriers until a trigger event is detected. In response to the trigger event, the processing device 35 may perform channel measurements for one or several unlicensed carriers in the second set of unlicensed carriers, paragraph 125); and
 accessing the at least one bandwidth part selected (A decision on which unlicensed carrier to use may be made by the processing device 35 in accordance with the prioritization information, paragraph 130).

Consider claim 3, and as applied to claim 1, Wei discloses wherein the accessing the unlicensed radio frequency band comprises accessing the unlicensed frequency within a bandwidth less than the system bandwidth (The unlicensed frequency bands 

Consider claim 4, and as applied to claim 1, Wei discloses wherein the accessing the unlicensed radio frequency band comprises accessing the unlicensed frequency within one or more bandwidth parts (The unlicensed frequency bands may include at least some subbands of the 5 GHz band, for example. The unlicensed frequency bands may include a frequency band from 5150 MHz to 5350 MHz, which is a subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5150 MHz to 5250 MHz, which is another subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5250 MHz to 5350 MHz, which is another subband of the 5 GHz band. Alternatively or additionally, the unlicensed frequency bands may include a frequency band from 5470 MHz to 5725 MHz, which is another subband of the 5 GHz band).



Consider claim 6, and a applied to claim 1 above, Wei discloses wherein the accessing the unlicensed radio frequency band comprises performing channel sensing and/or transmitting data and/or receiving data on at least one of the plurality of bandwidth parts (when the processing device 35 detects that a current active unlicensed carrier experiences interference above a certain threshold for a certain duration, the user equipment 21 may autonomously switch to the unlicensed carrier which is the next in accordance with the prioritization information, paragraph 133).

Consider claim 14, Wei discloses a wireless communications device configured to operate in an unlicensed radio frequency band used by a wireless communications 
receive from a network node comprised in the wireless communications network, an indication enabling the wireless communications device to make a prioritization among a plurality of bandwidth parts comprised in the unlicensed radio frequency band (The processing device 35 may be operative to process prioritization information received from the eNodeB, paragraph 121; The processing device 35 may be operative to retrieve a configuration of unlicensed carriers from a SIB received by the licensed band receiver 34. The configuration may include information on carrier frequencies for a plurality of unlicensed carriers, paragraph 122), and access the unlicensed radio frequency band in accordance with the prioritization (A decision on which unlicensed carrier to use may be made by the processing device 35 in accordance with the prioritization information, paragraph 130);
select, in response to receiving the indication, at least one bandwidth part of the plurality of bandwidth parts in accordance with the prioritization the wireless communications device is enabled to make (In operation of the user equipment 21, the processing device 35 may use the prioritization information for delayed channel measurements. The user equipment 21 may limit channel measurements, e.g. RX power or noise measurements, to unlicensed carriers in the first set of unlicensed carriers until a trigger event is detected. In response to the trigger event, the processing device 35 may perform channel measurements for one or several unlicensed carriers in the second set of unlicensed carriers, paragraph 125), and


Consider claim 16, and as applied to claim 14 above Wei discloses wherein the wireless communications device is configured to access the unlicensed radio frequency band by performing channel sensing and/or transmitting data and/or receiving data on at least one of the plurality of bandwidth parts (when the processing device 35 detects that a current active unlicensed carrier experiences interference above a certain threshold for a certain duration, the user equipment 21 may autonomously switch to the unlicensed carrier which is the next in accordance with the prioritization information, paragraph 133).


Consider claim 18, Wei discloses a method, performed by a network node configured to operate in an unlicensed radio frequency band used by a wireless communications network, for controlling access to the unlicensed radio frequency band, the method comprising: transmitting, to a wireless communications device configured to operate in the wireless communications network, an indication enabling the wireless communications device to make a prioritization among a plurality of bandwidth parts  comprised in the unlicensed radio frequency band (The processing device 35 may be operative to process prioritization information received from the eNodeB, paragraph 121; The processing device 35 may be operative to retrieve a configuration of 

Consider claim 19, and as applied to claim 18 above, Wei discloses wherein controlling the access to the unlicensed radio frequency band further comprises transmitting to the wireless communications device a second indication indicating that the prioritization among the plurality of bandwidth parts is to be based on any one or more of: 
 a result of channel sensing and/or transmission performance and/or reception performance among the plurality of bandwidth parts; 
a measure of channel occupancy among the plurality of bandwidth parts; and 	
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Ekici (US 20130109372 A1), and further in view of Malmirchegini et al (US 9380594 B1, hereinafter Malmirchegini).


	In the same field of endeavor, Ekici discloses prioritizing among the plurality of bandwidth parts (a mobile station obtains, from a network, a list specifying a set of frequencies for which measurements are to be performed... if the set of frequencies specified in the list exceeds a monitoring capability of the mobile station, the mobile station prioritizes measurement of a subset of frequencies from the set of frequencies based on information separate from the list obtained from the network, paragraph 20).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize measurement of a subset of frequencies as disclosed in Ekici in the user equipment of Wei in order to measure a number of frequencies across one or more radio access technologies when the user equipment’s capabilities are exceeded.

Consider claim 7, and as applied to claim 2 above, Wei discloses wherein the prioritizing among the plurality of bandwidth parts is based on any one or more of: 
 	a result of channel sensing and/or transmission performance and/or reception performance among the plurality of bandwidth parts;  
a measure of channel occupancy among the plurality of bandwidth parts; and 
 a hopping sequence among the plurality of bandwidth parts (The processing device 45 may be operative to generate the prioritization information based on channel measurements performed for unlicensed carriers by one or several user equipments. 

Consider claim 8, and as applied to claim 2 above, Wei discloses wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing frequency bands for which the results of channel sensing and/or transmission performance and/or reception performance have a success rate at or over a threshold success rate (the processing device 45 may identify unlicensed carriers to have higher priorities for which the eNodeB 10 and/or the user equipments detected low interference over time, paragraph 141).

Consider claim 15, and as applied to claim 14 above, Wei  does not expressly disclose wherein the wireless communications device is further configured to: 
prioritize among the plurality of bandwidth parts, in response to receiving the indication enabling the wireless communications device to make the prioritization among the plurality of bandwidth parts.
In the same field of endeavor, Ekici discloses wherein the wireless communications device is further configured to: 
prioritize among the plurality of bandwidth parts, in response to receiving the indication enabling the wireless communications device to make the prioritization among the plurality of bandwidth parts (a mobile station obtains, from a network, a list specifying a set of frequencies for which measurements are to be performed…if the set of frequencies specified in the list exceeds a monitoring capability of the mobile station, 
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prioritize measurement of a subset of frequencies as disclosed in Ekici in the user equipment of Wei in order to measure a number of frequencies across one or more radio access technologies when the user equipment’s capabilities are exceeded.

Consider claim 17, and as applied to claim 15 above, Wei discloses wherein the wireless communications device is configured to prioritize among the plurality of bandwidth parts based on any one or more of:  
a result of channel sensing and/or transmission performance and/or reception performance among the plurality of bandwidth parts; 
a measure of channel occupancy among the plurality of bandwidth parts; and 
a hopping sequence among the plurality of bandwidth parts (The processing device 45 may be operative to generate the prioritization information based on channel measurements performed for unlicensed carriers by one or several user equipments. The channel measurements results may be received at the eNodeB 10 over licensed carriers from the user equipments, paragraph 141).



Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Ekici and further in view of  Malmirchegini et al (US 9380594 B1, hereinafter Malmirchegini).

Consider claim 9, and as applied to claim 2 above, the combination of Wei and Ekici does not expressly disclose wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing frequency bands for which the channel occupancy is below a threshold channel occupancy.
In the same field of endeavor, Malmirchegini discloses wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing frequency bands for which the channel occupancy is below a threshold channel occupancy (the base station 105 may monitor traffic load across the plurality of frequency bands and adjust the priority assignments based on active monitoring of the traffic load, col. 12, ll. 6-12).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Malmirchegini with the teachings of Wei and Ekici to improve traffic management.

Consider claim 10, and as applied to claim 2 above, the combination of Wei and Ekici does not expressly disclose wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing a first bandwidth part over a second bandwidth part, wherein a first measure of channel occupancy of the first bandwidth part is lower than a second measure of channel occupancy of the second bandwidth part.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Malmirchegini with the teachings of Wei and Ekici to improve traffic management.

Consider claim 11, and as applied to claim 2 above, the combination of  Wei and Ekici does not expressly disclose wherein the prioritizing among the plurality of bandwidth parts comprises prioritizing the first bandwidth part over the second bandwidth part, wherein a first success rate of channel sensing and/or transmission performance and/or reception performance of the first bandwidth part is higher than a second success rate of channel sensing and/or transmission performance and/or reception performance of the second bandwidth part.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Malmirchegini with the teachings of Wei and Ekici to improve traffic management.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Oroskar et al (US 9706538 B1, hereinafter Oroskar).

Consider claim 12, and as applied to claim 1 above, Wei does not expressly disclose wherein the received indication enabling the wireless communications device to make the prioritization is valid for two or more consecutive accesses.
In the same field of endeavor, Oroskar discloses, wherein the received indication enabling the wireless communications device to make the prioritization is valid for two or more consecutive accesses (Oroskar discloses identifying a second frequency band for an UE based on a new frequency band selection priority which may expire after a time period, see col. 2, ll. 42-50).  Thus, it would have been obvious for the user equipment of Wei to make consecutive accesses according to the frequency band selection priority as taught in Oroskar, given that the frequency band selection priority is valid for a period of time.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Zhang et al (US 10104693 B1, hereinafter Zhang).

Consider claim 13, and as applied to claim 2 above, Wei does not expressly disclose determining that an amount of data to transmit from the wireless communications device is below a predetermined threshold amount of data, and in response to receiving the indication enabling the wireless communications device to make the prioritization and in response to determining that the amount of data to transmit from the wireless communications device is below a predetermined threshold amount of data; prioritizing among the plurality of bandwidth parts.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zhang with the teachings of Wei for improving the efficiency and collision avoidance of wideband medium sensing in unlicensed spectrum shared by coexisting wireless networks.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781.  The examiner can normally be reached on Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642